File No. 812- UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION IN THE MATTER OF NEW MOUNTAIN FINANCE CORPORATION NEW MOUNTAIN FINANCE HOLDINGS, L.L.C. and NEW MOUNTAIN FINANCE ADVISERS BDC, L.L.C. 787 7th Avenue, 48th Floor New York, NY 10019 Application for an order pursuant to Section 6(c) of the Investment Company Act of 1940 (the “Act”) granting an exemption from Sections 63 and 23(a) of the Act. As filed with the Securities and Exchange Commission On August 12, 2011 Communications Regarding the Application Should be Directed to: Adam Weinstein New Mountain Finance Holdings, L.L.C. 787 7th Avenue, 48th Floor New York, NY 10019 Tel: (212) 720-0300 Copies to: Jessica Forbes, Esq. Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, NY 10004 Tel: (212) 859-8000 Fax: (212) 859-4000 In the Matter of: NEW MOUNTAIN FINANCE HOLDINGS LLC;NEW MOUNTAIN FINANCE CORPORATION; AND NEW MOUNTAIN FINANCE ADVISERS BDC, LLC venue, 48th Floor New York, NY 10019 (212)720-0300 File No.812- Investment Company Act of 1940 ) APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1
